DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1, 4-5, 8, 11-12, 15 and 23 are pending. 

Response to Amendment
With respect to Double Patenting rejection, Applicant’s amendments have overcome the rejection. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection was made necessitated by amendments. 

Information Disclosure Statement
The information disclosure statement filed March 16, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 15, the limitation, “the bifurcated end of the branch tube is continuous with the at least one conduit such that an inner volume of the branch tube is in fluid communication with an inner volume of the at least one conduit”, is a new matter. Fig. 39 and para. [0341] disclose that light guide element 3915 is connected to light guide elements 3910 and 3920, which supports that the bifurcated end of the branch tube is continuous with the at least one conduit. However, the instant specification does not disclose that an inner volume of the light guide element 3915 is in fluid communication with an inner volume of the light guide elements 3910 and 3920. Therefore, the claim language “an inner volume of the branch tube is in fluid communication with an inner volume of the at least one conduit” is not supported. 

Allowable Subject Matter
Claim 15 appears to avoid the prior art, but remains rejected under section 112 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (US 2010/0106077), hereinafter “Rabin”, in view of Michaels et al. (US 20160106999), hereinafter “Michaels”, and Howe et al. (US 20060089629), hereinafter “Howe”. 
Re Claims 1, 4, 8, 11, and 23, Rabin discloses a method of generating information about an amount of hair on a human scalp area of interest comprising: 
providing a device comprising: 
i) a cap configured to conform to a shape of a human scalp (para. [0037], cap 10, fig. 1B), wherein the cap comprises:
(1) a control module comprising: 
(a) a microprocessor (para. [0037], microcontroller or microprocessor 20); 
(b) a battery power source (para. [0037], batteries 16); 
(c) a memory comprising a set of instructions which upon execution by the microprocessor operates the control module (para. [0043], controller 20 may be para. [0010], a microprocessor-controlled light dosing circuit suitable for controlling the scalp area to be treated and associated software; para. [0008], a programmable integrated circuit to control the switch – based on these disclosure, inherently there is a memory comprising a set of instructions to control the light parameters); and 
(e) a housing encasing the microprocessor, the battery power source, and the memory (para. [0037], Cap 10 may be powered by one or more rechargeable batteries such as batteries 16 and controlled using switch 17 which may be secured to hat brim 19 along with microcontroller or microprocessor 20; fig. 1A); 
(2) at least one light source configured on a scalp facing side of the cap (para. [0060], fig. 7, LED array 32), wherein the at least one light source operably coupled to the control module, the at least one light source configured to generate light in a predetermined spectrum for light therapy (para. [0008], An alternate phototherapy apparatus includes one or more light sources such as LEDs or lasers, a power source, and a series of optical fiber strands that originate from the light source and terminate near the scalp of the wearer.  The light therapy hat may also include an optical switch, or any suitable switch apparatus, to distribute light from the source to the various optical fibers, a programmable integrated circuit to control the switch, and a flexible polymer matrix to hold the terminal ends of the fibers relative to the scalp);(3) at least one light guide configured to transmit the light to a scalp area (para. [0008], An alternate phototherapy apparatus includes one or more light sources such as LEDs or lasers, a power source, and a series of optical fiber strands that originate from the light source and terminate near the scalp of the wearer.  The light therapy hat may also include an optical switch, or any suitable switch apparatus, to distribute light from the source to the various optical fibers, a programmable integrated circuit to control the , 
	Rabin is silent regarding the control module comprising: a communications circuitry configured to communicate with an external device and the housing encasing the communications circuitry. 
Rabin is silent regarding the at least one light guide comprises an identification tag, the identification tag comprises identification information of the at least one light guide, wherein the identification information comprises a type of the at least one light guide and an authentication code; 
(4) a port operably coupled to the at least one light source and configured to operably coupled to the at least one light guide; and 
(5) a signal receiver operably coupled to the port and the control module, wherein the signal receiver is configured to detect coupling of the at least one light guide to the port and receive the identification information from the identification tag, 
wherein the control module is configured to: 
upon coupling the at least one light guide to the port, receive the identification information from the signal receiver, 
upon receiving the identification information, recognize the at least one guide based on the identification information, 
validate the at least one light guide based on the authentication code for genuineness, and 
upon recognizing and validating the at least one light guide, responsively generates a laser light therapy treatment instruction based on the identification information; 

	However, Michaels discloses a method of generating information about an amount of hair on a human scalp area of interest, the method comprising: 
providing a device comprising: 
i) a cap configured to conform to a shape of a human scalp (para. [0034], device 10, fig. 6), wherein the cap comprises: 
(1) a control module comprising: 
(a) a microprocessor (para. [0034], a processor 40 in the base 12 configured to process the various commands received from the control unit 36): 
(b) a battery power source (para. [0025], power panel 16 includes battery, fig. 6); 
(c) a memory comprising a set of instructions which upon execution by the microprocessor operates the control module (para. [0034], a processor 40 in the base 12 configured to processes the various commands received from the control unit 36); 

(e) a housing or containment structure configured to contain each of the microprocessor, the battery power source, the memory, and the communications circuitry (para. [0034], fig. 6 shows that all the components are housed in device 10). 
	Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rabin, by adding to the control module a communications circuitry configured to communicate with an external device, wherein the housing encases the communications circuitry, as taught by Michaels, for the purpose of configuring the cap to be in communication with an external control unit configured to activate and control the cap and optionally monitor treatments associated with the cap (para. [0034]). 
Michaels is silent regarding the at least one light guide comprises an identification tag, the identification tag comprises identification information of the at least one light guide, wherein the identification information comprises a type of the at least one light guide and an authentication code; 
(4) a port operably coupled to the at least one light source and configured to operably coupled to the at least one light guide; and 
(5) a signal receiver operably coupled to the port and the control module, wherein the signal receiver is configured to detect coupling of the at least one light guide to the port and receive the identification information from the identification tag, 
wherein the control module is configured to: 
upon coupling the at least one light guide to the port, receive the identification information from the signal receiver, 

validate the at least one light guide based on the authentication code for genuineness, and 
upon recognizing and validating the at least one light guide, responsively generates a laser light therapy treatment instruction based on the identification information; 
coupling the at least one light guide to the port; upon coupling, receiving the identification information by the signal receiver from the identification tag of the at least one light guide; upon receiving, receiving the identification information by the control module from the signal receiver; upon receiving the identification information, recognizing the at least one guide based on the identification information; upon receiving the identification information, validating the at least one light guide based on the authentication code for genuineness; and upon recognizing and validating, generating the laser light therapy treatment instruction based on the identification information; and sending the laser light therapy treatment instruction to the at least one light source for application of laser light therapy treatment to the scalp area. 
Howe discloses a light medical device 1 comprising a light source and at least one light guide (abstract, an optical fiber 2) adapted to connect to the laser device 1 for delivering light radiation (abstract). 
Howe teaches that the at least one light guide comprises an identification tag, the identification tag comprises identification information of the at least one light guide (para. [0014], AC or RF identification tag or transponder; abstract, a label 3, such as an RF identification tag, a barcode, or a color code), wherein the identification information comprises a type of the at least one light guide and an authentication code (para. [0013], [0021], Information is preferably encoded, embedded within or . 
Howe teaches the medical device comprising: 
a control module (para. [0068], The reader provided within the laser device 1 may read an RF or AC identification tag or transponder 3 provided on the delivery device 2. The reader preferably comprises an antenna, a transceiver and a processor – a processor reads on “a control module”); 
a port operably coupled to the at least one light source and configured to operably coupled to the at least one light guide (para. [0070], a connector is used to connect the optical fibre 2 to the laser device 1); and 
a signal receiver operably coupled to the port and the control module, wherein the signal receiver is configured to detect coupling of the at least one light guide to the port and receive the identification information from the identification tag (para. [0068], a reader preferably comprises an antenna, a transceiver and a processor – an antenna and a transceiver reads on “a signal receiver”; para. [0071], According to other embodiments the delivery device 2 may comprise a barcode or colour identification tag which is preferably located within the housing of the laser device 1 when the delivery device 2 is connected to the laser device 1; para. [0073], If a Read/Write device is used the laser device 1 may update the information on the identification tag upon connection and may for example record the date and usage of the delivery device 2; para. [0075], The laser device 1 preferably automatically interrogates the delivery device 2 either upon connection of the delivery device 2 to the laser device 1; para. [0086], The laser device 1 is preferably able to differentiate between separate delivery devices 2 such that the laser device 1 does not interrogate delivery devices other than the delivery device 2 actually attached to the laser device 1), 
wherein the control module is configured to: 
upon coupling the at least one light guide to the port, receive the identification information from the signal receiver (para. [0068], a reader preferably comprises an antenna, a transceiver and a If a Read/Write device is used the laser device 1 may update the information on the identification tag upon connection and may for example record the date and usage of the delivery device 2; para. [0075], The laser device 1 preferably automatically interrogates the delivery device 2 either upon connection of the delivery device 2 to the laser device 1), 
upon receiving the identification information, recognize the at least one guide based on the identification information (para. [0080], Upon receiving the data from the delivery device 2 the laser device 1 may be activated if the data indicates that the delivery device 2 is in a usable condition; para. [0081], The laser device 1 may preferably receive information from the delivery device 2 which pre-configures the laser device 1 for use. For example, the laser device 1 may set the properties of the laser radiation to be transmitted to the delivery device. The settings may, for example, include the output power and/or pulse width and/or interval between pulses and/or the duration of the laser radiation.), 
validate the at least one light guide based on the authentication code for genuineness (para. [0084], According to an embodiment the laser device 1 may only accept a delivery device 2 which transmits information to the laser device 1.; para. [0075], The laser device 1 preferably automatically interrogates the delivery device 2 either upon connection of the delivery device 2 to the laser device. Para. [0077], para. [0080], Upon receiving the data from the delivery device 2 the laser device 1 may be activated if the data indicates that the delivery device 2 is in a usable condition. However, if the delivery device 2 is not usable, for example if its expiry date has passed or its usage limit has been exceeded, then the laser device 1 may prevent or restrict further operation and/or may preferably provide the user with one or more warning messages.), and 
upon recognizing and validating the at least one light guide, responsively generates a laser light therapy treatment instruction based on the identification information (para. [0080], Upon receiving the 2 the laser device 1 may be activated if the data indicates that the delivery device 2 is in a usable condition; para. [0081], The laser device 1 may preferably receive information from the delivery device 2 which pre-configures the laser device 1 for use. For example, the laser device 1 may set the properties of the laser radiation to be transmitted to the delivery device. The settings may, for example, include the output power and/or pulse width and/or interval between pulses and/or the duration of the laser radiation; abstract, The laser device (1) on receiving information from the optical fibre (2) may also be configured to deliver laser radiation having a specific power, pulse width, pulse interval and treatment duration.).
coupling the at least one light guide to the port (para. [0070], a connector is used to connect the optical fibre 2 to the laser device 1); 
upon coupling, receiving the identification information by the signal receiver from the identification tag of the at least one light guide (para. [0068], a reader preferably comprises an antenna, a transceiver and a processor; para. [0071], According to other embodiments the delivery device 2 may comprise a barcode or colour identification tag which is preferably located within the housing of the laser device 1 when the delivery device 2 is connected to the laser device 1; para. [0073], If a Read/Write device is used the laser device 1 may update the information on the identification tag upon connection and may for example record the date and usage of the delivery device 2; para. [0075], The laser device 1 preferably automatically interrogates the delivery device 2 either upon connection of the delivery device 2 to the laser device 1); 
upon receiving, receiving the identification information by the control module from the signal receiver (para. [0068], a reader preferably comprises an antenna, a transceiver and a processor; para. [0071], According to other embodiments the delivery device 2 may comprise a barcode or colour identification tag which is preferably located within the housing of the laser device 1 when the delivery device 2 is connected to the laser device 1; para. [0073], If a Read/Write device is used the laser device 1 may update the information on the identification tag upon connection and may for example 2; para. [0075], The laser device 1 preferably automatically interrogates the delivery device 2 either upon connection of the delivery device 2 to the laser device 1); 
upon receiving the identification information, recognizing the at least one guide based on the identification information (para. [0080], Upon receiving the data from the delivery device 2 the laser device 1 may be activated if the data indicates that the delivery device 2 is in a usable condition; para. [0081], The laser device 1 may preferably receive information from the delivery device 2 which pre-configures the laser device 1 for use. For example, the laser device 1 may set the properties of the laser radiation to be transmitted to the delivery device. The settings may, for example, include the output power and/or pulse width and/or interval between pulses and/or the duration of the laser radiation.); 
upon receiving the identification information, validating the at least one light guide based on the authentication code for genuineness (para. [0084], According to an embodiment the laser device 1 may only accept a delivery device 2 which transmits information to the laser device 1.; para. [0075], The laser device 1 preferably automatically interrogates the delivery device 2 either upon connection of the delivery device 2 to the laser device. Para. [0077], para. [0080], Upon receiving the data from the delivery device 2 the laser device 1 may be activated if the data indicates that the delivery device 2 is in a usable condition. However, if the delivery device 2 is not usable, for example if its expiry date has passed or its usage limit has been exceeded, then the laser device 1 may prevent or restrict further operation and/or may preferably provide the user with one or more warning messages.); and 
upon recognizing and validating, generating the laser light therapy treatment instruction based on the identification information (para. [0080], Upon receiving the data from the delivery device 2 the laser device 1 may be activated if the data indicates that the delivery device 2 is in a usable condition; para. [0081], The laser device 1 may preferably receive information from the delivery device 2 which pre-configures the laser device 1 for use. For example, the laser device 1 may set the properties of the laser radiation to be transmitted to the delivery device. The settings may, for example, include the output 1) on receiving information from the optical fibre (2) may also be configured to deliver laser radiation having a specific power, pulse width, pulse interval and treatment duration.).  
sending the laser light therapy treatment instruction to the at least one light source for application of laser light therapy treatment to the scalp area (para. [0080], Upon receiving the data from the delivery device 2 the laser device 1 may be activated if the data indicates that the delivery device 2 is in a usable condition; para. [0081], The laser device 1 may preferably receive information from the delivery device 2 which pre-configures the laser device 1 for use. For example, the laser device 1 may set the properties of the laser radiation to be transmitted to the delivery device. The settings may, for example, include the output power and/or pulse width and/or interval between pulses and/or the duration of the laser radiation; abstract, The laser device (1) on receiving information from the optical fibre (2) may also be configured to deliver laser radiation having a specific power, pulse width, pulse interval and treatment duration.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rabin as modified by Michaels, by configuring the at least one light guide to comprise an identification tag, the identification tag comprises identification information of the at least one light guide, wherein the identification information comprises a type of the at least one light guide and an authentication code; configuring the cap to comprise a port operably coupled to the at least one light source and configured to operably coupled to the at least one light guide and a signal receiver operably coupled to the port and the control module, wherein the signal receiver is configured to detect coupling of the at least one light guide to the port and receive the identification information from the identification tag; and configuring  the control module to: upon coupling the at least one light guide to the port, receive the identification information from the signal receiver, upon receiving the identification information, recognize the at least one guide based on the identification information, validate the at least one light guide based on the authentication code for genuineness, and upon 
MPEP 2112.02 discloses that under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Rabin et al. (US 2010/0106077), hereinafter “Rabin”, as modified by Michaels et al. (US 20160106999), hereinafter “Michaels”, and Howe et al. (US 20060089629), hereinafter “Howe”, and further in view of Zuylen et al. (US 2001/0008973), hereinafter “Zuylen”.
Re Claims 5 and 12, Rabin as modified by Michaels and Howe discloses the claimed invention substantially as set forth in claims 1, 4, 8, and 11. 
Michaels discloses a laser light therapy treatment instruction being received from the external device (para. [0034], in particular the panel 16, may be in communication with a control 36 configured to activate and control the device 10 and optionally monitor treatments associated with the device 10. The control unit 36 may be a watch with a wireless transmitted, for example, the Apple Watch™, or a Smartphone, tablet computer, or a computer running application software configured to communicate with the device 10; For example, the Smartphone, such as an iPhonem4, may have an application configured to be operable by the user to turn on/off the device 10, activate the diodes 24, turn on/off the timer of the device, turn on/off the teeth arrays 28, activate and image capture element 42 coupled to the base 12, and dispense a fluid from the base 12.). 
Michaels is silent regarding a laser light therapy treatment instruction being received from the external device, wherein the laser light therapy treatment instruction is generated based on the identification information as recited in claims 1 and 8. 
However, Zuylen discloses a method and system for light therapy, the system comprising three main components, one or more treatment heads 200, a main controller (MCU) 104, and a computer 105 for running a graphical user interface program 106 (para. [0046], fig. 1). The treatment heads 200 are connected via a suitable cable to the main controller 104, and the computer 105 communicates with MCU 104 via an RS232 link 107 (fig. 1, para. [0046]). A software system, GUI, 106 resides in memory on the computer 105 and serves to control the MCU 104 via information exchanged along the link 107. The GUI includes a database of preset prescription protocols, patient record-keeping, anatomical illustrations, detail specifications, customized treatments and the like (para. [0048], [0047]). Fig. 16A flow chart discloses a laser light therapy treatment instruction being received from an external device (a computer 105), wherein the laser therapy treatment instruction is generated based on the identification information of the treatment heads (Step: Protocol is downloaded from PC to µP; Once Enable command is set by user, µP checks: is required optical head presently plugged-in to the sockets; Yes, Sets timer, Downloads waveform table, head parameters and waveform’s parameters to DSP, Sends number crunching command to DSP, Turns probe socket indicator from green to red, Waits for double-click at the push-button of the selected optical head; para. [0049] discloses several types of treatment heads).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Rabin as modified by Michaels and Howe, by configuring the laser light therapy treatment instruction to be received from the external device, as taught by Zuylen, for the purpose of accessing a database of preset prescription protocols, patient record-keeping, anatomical illustrations, detail specifications, customized treatments and thereby providing more effective treatment (para. [0048], para. [0083], standard treatment protocols may be altered to account for an individual's physical characteristics).    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stephan (US 2013/0116612) discloses a cap device (para. [0103], the pad 650 shown in fig. 15 may also be made in a small overall size and mounted on the inside surface of a cap or hat, such as a baseball cap) with light guides (para. [0103], The generally circular, spiral arrangement of the optic media or light tube 652 enables the light tube 652 to conform to the spherical shape of the user's head and provide a substantially even distribution of light intensity over the entire covered portion of the user's head or scalp), a control module (para. [0051], a control with circuit elements or software instructions in case of a central processing unit; para. [0108], power individual laser drive circuits 924 and 926), light source coupled to the control module (para. [0099], [0100], [0103]).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
/V.V.H./
Vynn Huh, January 26, 2022Examiner, Art Unit 3792